Name: Commission Regulation (EEC) No 2588/90 of 6 September 1990 on the consequences of non-fixing of refunds on exports to the German Democratic Republic of certain products in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  Europe;  trade policy
 Date Published: nan

 7. 9. 90 Official Journal of the European Communities No L 244/ 15 COMMISSION REGULATION (EEC) No 2588/90 of 6 September 1990 on the consequences of non-fixing of refunds on exports to the German Democratic Republic of certain products in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1069/89 (2), and in particular Article 19 (7) thereof, Whereas it has been decided, in respect of refunds fixed under the common organization of the markets in the sugar sector, not to fix refunds on products exported to the German Democratic Republic ; whereas there are grounds for not making this distinction in applying certain agriculture provisions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The non-fixing of rates of refund for products referred to in Article 1 of Regulation (EEC) No 1785/81 which are exported to the German Democratic Republic shall not be taken into account in applying Article 16 of Commis ­ sion Regulation (EEC) No 3665/87 (3), as last amended by Regulation (EEC) No 1615/90 (4), or in applying Articles 4 (7) and 5 (3) of Council Regulation (EEC) No 565/80 (*), as amended by Regulation (EEC) No 2026/83 (4). Article 2 This Regulation shall enter into force on the day of its publication in the Official journal of the European Communities. It shall apply to exports for which an export declaration has been accepted on or after 1 August 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission (3) OJ No L 351 , 14. 12. 1987, p. 1 . (&lt;) OJ No L 152, 16. 6. 1990, p. 33 . 0 OJ No L 62, 7. 3 . 1980, p. 5. (&lt;) OJ No L 199, 22. 7. 1983, p. 12 . (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 114, 27 . 4. 1989, p. 1 .